Citation Nr: 1430501	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  06-18 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 20 percent disabling.  

3.  Entitlement to payment of VA compensation benefits, at the 30 percent disability rate, from April 19, 1977 to November 1, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to October 1971 and from August 1972 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied entitlement to payment of VA compensation benefits, at the 30 percent disability rate, from April 19, 1977, to November 1, 2004.  During the pendency of this appeal, the claims file was transferred to the RO in St. Petersburg, Florida.  This matter also comes before the Board on appeal from a March 2010 rating decision issued by the RO in St. Petersburg, Florida, which denied service connection for a cervical spine disability and increased the Veteran's disability rating for a lumbar spine disability from 10 percent to 20 percent.    

In October 2010, the Board remanded the claim for entitlement to payment of VA compensation benefits, at the 30 percent disability rate, from April 19, 1977 to November 1, 2004 for additional development.  Subsequently in December 2013, the Board again remanded this claim, along with the claims for service connection and increased rating for the scheduling of a video conference hearing.  

In April 2014, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  At his hearing, the Veteran submitted additional evidence.  However, in an April 2014 statement, he waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).
  
The United States Court of Appeals for Veterans Claims (Court) has clarified that a claim for a total disability rating based on individual unemployability (TDIU) exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011), the Court distinguished the instant case from Rice and recognized VA can specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  The Court in Locklear held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  Id.  Here, although the Veteran alleged at his April 2014 video conference hearing that he was unable to work due to his lumbar spine disability, the record reflects that during the course of the current appeal, the issue of entitlement to a TDIU was in the development stage and adjudication of the issue was noted in a May 2013 rating decision as being forthcoming in a separate rating decision.  Given the foregoing, the Board finds that no action on the part of the Board is necessary at this time. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issue(s) of whether new and material evidence has been submitted to reopen a claim of service connection for hypertension and entitlement to service connection for erectile dysfunction have been raised by the record at the Veteran's April 2014 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue(s) of entitlement to service connection for a cervical spine disability and entitlement to an increased rating for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  In December 1977, the Veteran was awarded a 20 percent rating for chronic prostatitis with prostatic hypertrophy, a 10 percent rating for chronic low back strain, and a 0 percent rating for bilateral hearing loss, all effective April 19, 1977.  

2.  In December 1977 correspondence, the RO requested that the Veteran fill out an election form regarding whether he wanted to receive VA compensation in lieu of his service department retired pay or waive the portion of his retired pay which was equal to the VA compensation; more than one year lapsed since that request, and the record does not credibly show that VA received a response from the Veteran.


CONCLUSION OF LAW

Entitlement to payment of VA compensation benefits, at the 30 percent disability rate, from April 19, 1977 to November 1, 2004 is not warranted.  38 U.S.C.A. §§ 5304, 5305 (West 2002); 38 C.F.R. § 3.158 (1976 & 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In an August 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The August 2006 letter also informed the Veteran of the evidence needed to establish a disability rating and effective date for the claim on appeal.  Although the August 2006 notification was issued after the adjudication on appeal, the Veteran's case was subsequently readjudicated in the March 2007 and July 2013 supplemental statements of the case, and he had the opportunity to submit additional argument and evidence.  Therefore, the content timing error did not affect the essential fairness of the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  

Additionally, while the August 2006 notification letter was not specific with regards to the crucial law pertaining to the issue on appeal, the Board finds that the Veteran has demonstrated actual knowledge of the elements needed to substantiate his claim.  Indeed, he has articulated his contentions throughout the course of the appeal, including at a video conference hearing, and he has had a fair opportunity to participate in the appeal.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content of the notice provided and the record does not otherwise show such prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination).     
  
The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the service treatment and personnel records, VA medical records, VA examination reports, Social Security Administration records, hearing testimony, and the Veteran's statements.       

Moreover, with respect to the Veteran's April 2014 Board hearing, the undersigned identified the issue on appeal and noted the basis for the prior RO denial.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

The Board acknowledges that not all actions requested in the prior October 2010 remand have been undertaken.  Instructions pertinent to the claim being decided included obtaining the Veteran's service personnel records, verifying with the Navy and the Defense Finance and Accounting Service (DFAS) whether the Veteran was placed on a temporary duty retirement list at the time of his discharge and received retirement pay, and conducting a written paid and due audit of the Veteran's compensation payment record from April 19, 1977 to November 1, 2004.  In response, the RO/AMC obtained the Veteran's service personnel records and conducted an audit of the Veteran's compensation payment record for the period under appeal.  Additionally, in November 2010, March 2011, and May 2011, the RO/AMC attempted to ascertain from the Navy and DFAS whether the Veteran had received any retirement pay.  While DFAS provided a negative response in November 2010, no response was given by the Navy Personnel Command.  The lack of response, however, from the Navy Personnel Command is harmless error.  The Board's further review of the case shows that this case turns on abandonment of a claim.  Thus, remanding the claim to remedy the error would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (providing that strict adherence to the requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (providing that remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by responding to notices and submitting evidence and argument, including testimony at a Board hearing.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

VA law and regulations provide that a Veteran is generally prohibited from receiving military retirement pay concurrently with benefits payable under laws administered by VA.  38 U.S.C.A. §§ 5304, 5305 (West 2002); 38 C.F.R. § 3.750 (1976).  At the time of the May 1977 filing, the provisions of 38 C.F.R. § 3.750 provided the following:

(a) General.  Except as provided in paragraph (c) of this section and § 3.751, any person entitled to receive retirement pay based on service as a member of the Armed Forces . . . may not receive such pay concurrently with benefits payable under laws administered by the Department of Veterans Affairs.  The term "retirement pay" includes retired pay and retainer pay.

(b) Election.  A veteran entitled to retirement pay as well as pension or compensation may elect which of the benefits he or she desires to receive.  An election of retirement pay does not bar him or her from making a subsequent election of the other benefit to which he or she is entitled.  An election filed within 1 year from the date of notification of Veterans Administration entitlement will be considered as "timely filed."    

(c) Waiver.  A person specified in paragraph (a) of this section may receive pension or compensation upon filing with the service department concerned a waiver of so much of his (or her) retirement pay as is equal in amount to the pension or compensation to which he (or she) is entitled.  In the absence of a specific statement to the contrary, the filing of an application for pension or compensation by a veteran entitled to retirement pay constitutes such a waiver.

Where evidence requested in connection with an original claim, a claim for increase, or a claim to reopen is not furnished within one year after the date of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a) (1962).  After the expiration of one year, further action will not be taken unless a new claim is received.  Id.  Should the right to benefits be finally established, pension, compensation, or dependency and indemnity compensation based on such evidence shall commence not earlier than the date of filing the new claim.  Id. 

In May 1977, the Veteran filed claims for service connection for prostatitis, a low back disability, and bilateral hearing loss.  On his VA Form 21-526, he checked "Yes" in response to the question regarding whether he was or would be receiving retirement or retainer pay from the Armed Forces.  The Veteran also indicated that he did not know the monthly amount and that he was on the temporary disability retired list.  In December 1977, the RO granted service connection for the Veteran's disabilities and awarded a 20 percent rating for chronic prostatitis with prostatic hypertrophy, a 10 percent rating for chronic low back strain, and a 0 percent rating for bilateral hearing loss, all effective April 19, 1977.  In the December 29, 1977 notification letter that was sent to the Veteran, the RO advised him that he could not receive full payment of retirement pay and VA compensation simultaneously.  The RO requested that the Veteran fill out and return an attached election form (21-651) within one year from the date of the letter regarding whether he wanted to receive VA compensation in lieu of his service department retired pay or waive the portion of his retired pay which was equal to the VA compensation.  The record does not show that VA received a response from the Veteran.  Indeed, the evidence of record shows that there was no communication or activity from the Veteran until he filed compensation claims in October 2004.  
  
The record does not credibly show that the Veteran timely provided the necessary waiver of retirement pay pertaining to his payment of VA compensation benefits, at the 30 percent disability rate, for the disabilities that were found to be service-connected in December 1977.  The Board notes that despite the Veteran's report of receipt of retirement pay on his May 1977 claim for compensation, it is unclear whether he actually received retirement payments or not after discharge from service.  A December 1978 service personnel record noted that the Veteran was physically unfit for active duty and shall be permanently separated from the Navy with severance pay.  A January 1979 service personnel record showed that the Veteran was to be removed from the Temporary Disability Retired List and effected a discharge from the Navy "by reason of physical disability with severance pay" effective January 31, 1979.  A February 1979 service personnel record noted that the Veteran was removed from the Temporary Disability Retired List and discharged from the Navy "by reason of physical disability with severance pay" effective February 7, 1979.  In an August 2005 statement, the Veteran indicated that he received severance pay of $10,000 from the Navy.  In an August 2006 letter, the RO requested specific information from the Veteran including how much severance pay he received but the Veteran did not respond.  A letter from DFAS dated in August 2006 noted that the record did not show that the Veteran received severance/separation pay.  Letters from DFAS dated in September 2006 and November 2010 note that the social security number submitted did not match a social security number in its retired pay system, and that the Veteran's name was not listed in the retired pay system.  Crucially, regardless of whether the Veteran had been in receipt of retirement payments or not, VA was not timely put on notice that the Veteran desired receipt of compensation instead of any purported retirement pay VA was led to believe he was receiving.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (noting that when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (providing that when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required, by VA regulations, to consider the claim abandoned).  Notably, more recently the Court reaffirmed that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220, 231 (2012).  

The Board acknowledges that in support of his current claim, the Veteran has submitted a copy of the form regarding election of compensation in lieu of retired pay or waiver of retired pay to secure VA compensation.  The submitted copy of this form has been signed by the Veteran and dated January 1978, which is a month after the Veteran was sent the December 1977 correspondence regarding his election of compensation in lieu of retired pay.  The record, however, contains no such form dated as having been received by the RO in January 1978 as is the custom for VA when it receives mail from veterans.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  The Veteran's submission of 21-651 and statement that he filed this form at the RO, standing alone, is not the type of "clear evidence to the contrary" that is sufficient to rebut the presumption of regularity that supports the official acts of public officers.  It is presumed that had the RO received the Veteran's 21-651 it would have date stamped the document and placed the document in the Veteran's claims file.  Therefore, there is no credible evidence that this January 1978 waiver form was ever received by VA within one year of the December 1977 correspondence.  

Moreover, the Veteran's contentions are not entirely supportive of the claim.  In the June 2005 statement, the Veteran contended that when he got out of the Navy in 1977, he was told by the "VA in Jacksonville, Fl" that he should not apply at that time due to the fact that the claim would affect the rate that he would have to pay for health care and life insurance.  He noted that again in 1980, the "VA Rep" stated that due to his age and job he should not apply for benefits because it was going to affect the price of his health care and life insurance.  The foregoing statements suggest that there was no intent on the part of the Veteran to receive compensation benefits in lieu of any purported retirement pay VA was led to believe he was receiving as the Veteran believed that to do so would affect how much he had to pay for insurance.  In the August 2005 statement, the Veteran maintained that "it [was] unfair to be penalized for following the advice given by the VA representative in Jacksonville, Florida in 1977."  He then went on to indicate that although he submitted the 21-651 to the RO on January 3, 1978, he "never received anything from the VA."  He maintained that he never pursued his compensation claim because at the time he did not need the extra funds, and that he was advised that if it was known that he was receiving  compensation, "it would seriously [affect his] ability to get both life and health insurance."  The foregoing statements again do not show an intent on the part of the Veteran to receive compensation benefits in lieu of any purported retirement pay VA was led to believe he was receiving.  The Board also acknowledges the Veteran's contention that he had lived outside the United States for many years after separation from service and that he had not followed up with his May 1977 claim until he had his dependents changed in August 2001 because he had been in a good financial situation in 1977.  Although the Veteran contends that his next communication with VA was in August 2001 instead of October 2004, there is no evidence of record prior to October 2004 that the Veteran had contacted VA in regard to receiving compensation benefits.    

Hence, the Board has no recourse but to conclude that the Veteran abandoned any claim of entitlement to payment of VA compensation benefits, at the 30 percent disability rate, from April 19, 1977 to November 1, 2004.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  Accordingly, the appeal must be denied. 


ORDER

The appeal for entitlement to payment of VA compensation benefits, at the 30 percent disability rate, from April 19, 1977 to November 1, 2004 is denied.  


REMAND

Although the Board regrets the additional delay, after a close review of the record, further development is needed prior to adjudication of the claims for service connection for a cervical spine disability and increased rating for a lumbar spine disability.  

Regarding the cervical spine disability, the Veteran underwent a VA examination in January 2010 to determine whether the cervical spine disability was related to service.  After review of the claims file and examination of the Veteran, the examiner diagnosed the Veteran with cervical spine degenerative disc disease.  The examiner opined that it was less likely as not that the Veteran's cervical spine degenerative disc disease was caused by or a result of his service.  He explained that although the Veteran had been evaluated for cervical strain during his period of service, the service treatment records were silent for degenerative disc disease of the cervical spine.  While the Board acknowledges that the Veteran's service treatment records are negative for any degenerative disc disease of the cervical spine, it remains unclear whether the Veteran's current degenerative disc disease of the cervical spine is a progression of the in-service incidents of treatment for cervical strain.  

Given the evidence outlined above, the file should be returned to the January 2010 VA examiner, if available, in order to obtain an addendum opinion clarifying whether the Veteran's current cervical spine disability, to include degenerative disc disease of the cervical spine, is a progression of his in-service incidents of treatment for cervical strain.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
 
The Veteran was last afforded a VA examination for his lumbar spine disability in January 2010.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, here, the Board finds that with the passage of over four years, the January 2010 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).  Specifically, the Veteran has alleged that his range of motion of the lumbar spine has worsened since his January 2010 VA examination.  Because there may have been changes in the Veteran's condition, the Board finds that a new spine examination is needed to fully and fairly evaluate the Veteran's claim for increased rating.

Additionally, October 2012 to April 2013 VA medical records reflecting active treatment for a lumbar spine disability and cervical spine disability were associated with the Virtual VA claims file subsequent to the July 2012 statement of the case.  This evidence, however, was not considered by the Agency of Original Jurisdiction.  As no supplemental statement of the case has been issued with respect to these medical records, this evidence must be discussed in a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2013).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In particular, at his April 2014 video conference hearing, the Veteran indicated that he received treatment for his back from his primary physician, Dr. R.L.  As these treatment records are pertinent and may be helpful to the Veteran's claims, they should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for a cervical spine disability and a lumbar spine disability.  After the Veteran has signed the appropriate releases, those records not currently of record should be obtained and associated with the claims folder.  Specifically, the Veteran should be asked to fill out a release form for Dr. R.L.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
        
2.  Thereafter, return the claims file to the examiner who conducted the January 2010 VA spine examination for an addendum opinion, if available.  The examiner should once again review the claims file and provide an addendum opinion as to whether the evidence reflects that the Veteran's cervical spine disability was related to his period of service.  

The Board recognizes that the Veteran was not diagnosed with disc disease in service.  The examiner, however, should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current cervical spine disability, to include degenerative disc disease of the cervical spine, (i) is a progression of his documented in-service incidents of treatment for cervical strain, and (ii) whether the in-service strain made the Veteran more susceptible to disc disease of the cervical spine. 

The examiner should explain the medical basis for the conclusions reached.  In rendering his opinion, the examiner must consider the Veteran's statements regarding his disabilities.        

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  

3.  Schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service-connected lumbar spine disability.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also state whether the Veteran's service-connected back disability is manifested by any neurological impairment, and, if so, the extent of the impairment.  The examiner should specifically indicate whether the Veteran has radiculopathy as a result of his back disability.  If so, the examiner should indicate whether such results in mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve.

The examiner should also state whether the Veteran's lumbar spine disability results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months.

4.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case, including consideration of October 2012 to April 2013 VA medical records as well as any other medical records that are added to the claims file, and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  
 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


